Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-10 and 17, drawn to a process for AM comprising melting and fusing powder with less than 50% by weight of the powder particles being displaced, classified in B29C64/307.	
II. Claims 11-12 and 15-16, drawn to process for AM using a laser beam having a flux greater than 100 megawatts/square centimeter, classified in B29C64/129.
III. Claim 13-14, drawn to process for AM using helium gas at less than atmospheric pressure, classified in B29C64/371.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have materially different modes of operation due to the presence of the distinct feature(s) present in each of the groups which are not present in the other two groups.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with attorney David Stevens on 06/29/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-10 and 17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 11-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Objections
The following claim(s) are objected to because of these informalities:  
In claim 1, line 9, “powder melting and fusing” should read “the powder melting and fusing” for consistency.
In claim 7, line 1, “thickness” should read “the thickness”.
In claim 9, line 1, “detected radius” should read “a detected radius”.
In claims 10 and 17, each of the recited chemical formulas including numbers should be rewritten in the conventional manner using subscripts for the numbers.
In claim 17, line 12, “powder melting and fusing” should read “the powder melting and fusing” for consistency.
Appropriate correction is required.  	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1-10 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1, line 7, recites "the powder particles".  This term is not previously used and does not have proper antecedent basis.  For the purpose of examination, claim 1, lines 6-7, read on "melting and fusing powder particles within the defined two dimensional region, with less than 50% by weight of the powder particles".  Dependent claims fall herewith.
Claim 1, lines 6-7, recite "less than 50% by weight of the powder particles".  The meaning of the term “by weight” is unclear within the scope of the claim because it is unclear what physical parameter/quantity is used in the denominator to determine the percentage (ie. by weight relative to what quantity?).  For the purpose of examination, claim 1, lines 6-7, read on "less than 50% of the mass of the powder particles in the defined two dimensional region where powder melting and fusing occur".  Dependent claims fall herewith.
Claim 1, lines 7-9, recite "the powder particles being displaced in any defined two dimensional region sharing at least one of an edge and a corner with the defined two dimensional region where the powder melting and fusing occur".  It is unclear whether the displacement of the powder particles is into or from the recited any region.  For the purpose of examination, claim 1, lines 7-9, read on "the powder particles in the defined two dimensional region where powder melting and fusing occur being displaced into any defined two dimensional region sharing at least one of an edge and a corner with the defined two dimensional region where the powder melting and fusing occur".  Dependent claims fall herewith.  
Claim 3, lines 1-2, recite "the helium gas atmosphere in the enclosure is maintained between 0 and 100 bar of absolute pressure".  It is unclear how there can be any helium gas atmosphere in the enclosure when the absolute pressure of the helium gas atmosphere is 0 bar (ie. 0 bar of absolute pressure would mean no gas is present).  For the purpose of examination, claim 3, lines 1-2, read on "the helium gas atmosphere in the enclosure is maintained at greater than 0 bar of absolute pressure and up to 100 bar of absolute pressure".  
Claim 7, line 1, recites "the powder layer".  This term is not previously used and does not have proper antecedent basis.  For the purpose of examination, claim 7, line 1, reads on "a powder layer".  Dependent claims fall herewith.
Claim 8, line 2, recites "the defined two dimensional region".  It is not clear which of the two defined two dimensional regions recited in the parent claim are being referenced.  For the purpose of examination, claim 9, line 2, reads on "the defined two dimensional region where the powder melting and fusing occur".  
Claim 9, line 1, recites "the halo".  This term is not previously used and does not have proper antecedent basis.  For the purpose of examination, claim 9, line 1, reads on "a halo".  
Claim 9, line 2, recites "the defined two dimensional area".  This term is not previously used and does not have proper antecedent basis.  Futhermore, it is not clear whether one of the two defined two dimensional regions recited in the parent claim is being referenced.  For the purpose of examination, claim 9, line 2, reads on "the defined two dimensional region where the powder melting and fusing occur".  
Claim 17, line 10, recites "the powder particles".  This term is not previously used and does not have proper antecedent basis.  For the purpose of examination, claim 1, lines 9-10, read on "melting and fusing powder particles within the defined two dimensional region, with less than 50% by weight of the powder particles".
Claim 17, lines 9-10, recite "less than 50% by weight of the powder particles".  The meaning of the term “by weight” is unclear within the scope of the claim because it is unclear what physical parameter/quantity is used in the denominator to determine the percentage (ie. by weight relative to what quantity?).  For the purpose of examination, claim 17, lines 9-10, read on "less than 50% of the mass of the powder particles in the defined two dimensional region where powder melting and fusing occur".
Claim 17, lines 10-12, recite "the powder particles being displaced in any defined two dimensional region sharing at least one of an edge and a corner with the defined two dimensional region where the powder melting and fusing occur".  It is unclear whether the displacement of the powder particles is into or from the recited any region.  For the purpose of examination, claim 17, lines 10-12, read on "the powder particles in the defined two dimensional region where powder melting and fusing occur being displaced into any defined two dimensional region sharing at least one of an edge and a corner with the defined two dimensional region where the powder melting and fusing occur".     
Claim Interpretation
The term “halo” in claims 8 and 9 is interpreted broadly and in view of the specification (especially paras. 0053 and 0057) to mean a zone where powder has been pushed out.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elgar (US PG Pub 2018/0281236) in view of Dimter (US PG Pub 2016/0001401).
Regarding claims 1 and 17, Elgar teaches a method of additive manufacture (abstract), the method comprising: 
providing an enclosure (paras. 0139-0140, 0142 and eg. 107 in Fig. 1) surrounding a powder bed (para. 0142 and eg. 104 in Fig. 1) and having an atmosphere including helium gas (para. 0141); 
directing a laser beam (para. 0199) having a flux less than 1 megawatt/square centimeter (“The power per unit area of the tiling energy flux may be at most about…10000 W/mm2” per para. 0200 where 10,000 W/mm2 is equal to 1 megawatt/square centimeter, thus partially overlapping the claimed range) at a defined two dimensional region of the powder bed (paras. 0199 and 0205); and 
melting and fusing powder particles within the defined two dimensional region (paras. 0094-0095).
Regarding the claimed range for laser beam flux, a prior art range which encompasses, partially overlaps, or touches the claimed range is sufficient to establish a prima facie case of obviousness, in the absence of any unexpected results.  See MPEP § 2144.05.I and In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005); In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).
Elgar does not explicitly teach melting and fusing powder particles with less than 50% of the mass of the powder particles in the defined two dimensional region where powder melting and fusing occur being displaced into any defined two dimensional region sharing at least one of an edge and a corner with the defined two dimensional region where the powder melting and fusing occur.  However, Elgar does teach that displacement of powder particles produces debris during melting and fusing (referred to as spatter in para. 0246) and that the amount of displaced of powder particles can be reduced (para. 0208).
Furthermore, reduction of the amount of powder particles in the defined two dimensional region where powder melting and fusing occurs being displaced into any adjacent two dimensional region is recognized in the art, as shown, for example, by Dimter as providing the result of more uniform layer thickness, improved process uniformity and reduction of surface roughness and defects, and better overall efficiency of powder fusion (paras. 0008 and 0006).  Thus, this limitation is merely optimization of a result-effective variable and would have been obvious to one of ordinary skill in the art.  “[Discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art,” and the presence of such a known result-effective variable would be one … motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), and also MPEP § 2144.05.II.  
In view of Dimter’s teachings and the above considerations, it would have been obvious to one of ordinary skill in the art at the time of filing to perform melting and fusing of powder in Elgar’s method in a manner with less than 50% of the mass of the powder particles in the defined two dimensional region where powder melting and fusing occur being displaced into any defined two dimensional region sharing at least one of an edge and a corner with the defined two dimensional region where the powder melting and fusing occur to predictably obtain the results discussed by Dimter.
Regarding claim 3, Elgar teaches the helium gas atmosphere in the enclosure is maintained at various values falling within the claimed range (“The pressure in the enclosure can be at least about … 1 bar, 2 bar, 3 bar, 4 bar, 5 bar, 10 bar, 20 bar, 30 bar, 40 bar, 50 bar, 100 bar” per para. 0140).  
Regarding claim 4, Elgar teaches the helium gas atmosphere in the enclosure is maintained at a temperature between 253 and 323K (see values in para. 0141 converted from Celsius to Kelvin; see also paras. 0186, 0230).  
Regarding claim 5, Elgar teaches the laser beam flux is less than 1 megawatt/square centimeter (“The power per unit area of the tiling energy flux may be at most about…10000 W/mm2” per para. 0200 where 10,000 W/mm2 is equal to 1 megawatt/square centimeter, thus partially overlapping the claimed range and rendering it obvious).
Regarding claim 6, Elgar teaches the defined two dimensional region of the powder bed is between 0.196 square centimeters and 78.5 square centimeters (“The energy beam may have a defocused cross-sectional FLS on the layer of pre-transformed material between any of the afore-mentioned energy beam FLS values (e.g., from about 5 mm to about 100 mm, from about 5 mm to about 50 mm, or from about 50 mm to about 100 mm)” per para. 0205 wherein FLS may be a diameter and using the formula for area of a circle to convert these diameters to areas), thus falling within the claimed range.  
Regarding claim 7, Elgar teaches numerous values for the thickness of a powder layer on the powder bed falling within or partially overlapping the claimed range (para. 0321).  
Regarding claim 8, Elgar teaches a calibration step that includes adjusting at least one of the laser beam flux of the defined two dimensional region where the powder melting and fusing occur (paras. 0049, 0208) in response to detected area of a halo formed by a preliminary halo test (see discussion of sensor detection of paras. 0029, 0031, 0049).  
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Elgar in view of Dimter, as applied to claim 1 above, further in view of Pauzon (US PG Pub 2021/0114109).
Regarding claim 2, Elgar and Dimter do not explicitly teach the helium gas atmosphere is at least 1% helium by volume.
However, Pauzon teaches an AM method wherein the helium gas atmosphere is at least 1% helium by volume (see various values in paras. 0020 and 0022 falling within the claimed range).
Pauzon teaches that these values ensure a desired gas velocity and process repeatability (para. 0016).
In view of Pauzon’s teachings, it would have been obvious to one of ordinary skill in the art to utilize a helium gas atmosphere with an amount of helium by volume as taught by Pauzon in the method of Elgar in view of Dimter to predictably obtain the benefits taught by Pauzon and cited above.
Regarding claim 10, Elgar teaches the atmosphere can comprise He, Ar, Ne, Kr, Xe, CO2, N2, O2 (para. 0141), but does not explicitly teach a mixture of He and at least one of the other species.
However, Pauzon teaches that an atmosphere combining He/Ar (paras. 0020, 0022) may be used.
Pauzon teaches that this atmosphere ensures a desired gas velocity and process repeatability (para. 0016).
In view of Pauzon’s teachings, it would have been obvious to one of ordinary skill in the art to utilize an atmosphere combining He/Ar in the method of Elgar in view of Dimter to predictably obtain the benefits taught by Pauzon and cited above.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Elgar in view of Dimter, as applied to claims 1 and 7 above, further in view of Ly (Ly, et. al., “Metal vapor micro-jet controls material re distribution in laser powder bed fusion additive manufacturing”, Scientific Reports, Vol. 7, Nr. 4085, 22 June 2017, cited in the IDS filed 08/12/2020).
Regarding claim 9, Elgar and Dimter do not explicitly teach this feature.
However, Ly teaches an AM process measurement method wherein a detected radius of a halo is greater than 50 microns beyond the boundary of the defined two dimensional area where the powder melting and fusing occur (Figs. 1a-1d, Fig. 2a-2f, Fig. 3a-3f).
In view of Ly’s teachings, it would have been obvious to one of ordinary skill in the art to utilize a detection radius of a halo greater than 50 microns beyond the boundary of the defined two dimensional area where the powder melting and fusing occur to predictably characterize part quality and spatter patterns over a range larger than only the melt-pool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIM R SMITH whose telephone number is (303)297-4318.  The examiner can normally be reached on Mon-Fri. 9-6 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY R SMITH JR./Examiner, Art Unit 1745